DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below features must be shown or the features canceled from the claims.
The pocket being formed in claim 4.
The fold of claim 5.
The pocket being formed in claim 9.
The pocket being formed in claim 15.
The pocket being formed in claim 19.
The fold of claim 21.
The pocket being formed in claim 25.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claim is objected to because of the following informalities:  
Claim 1, Lines 6-7, “the an exterior edge of the interchangeable component”, should read “an exterior edge of the interchangeable component.”
Claim 5, Line 2, “at least one of a flap and a fold”, should read “at least one of a flap or a fold”.
Claim 2, Line 2, “at least one of a flap and a fold”, should read “at least one of a flap or a fold”.
Claim 12, Line 2, “an exterior surface including a interchangeable-“, should read “an exterior surface including an interchangeable-“.
Claim 27, Lines 2-3, “comprise at least one of a zipper, a magnet, a snap, a button, a ring, a hook, and VELCRO.” Should read comprise at least one of a zipper, a magnet, a snap, a button, a ring, a hook, or VELCRO.” Examiner notes that VELCRO is also a trademark/trade name 112(b) rejection.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 4, 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the region" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the region” will be interpreted as “the interchangeable-component-accepting region”.
Claim 25 recites the limitation "the region" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the region” will be interpreted as “the interchangeable-component-accepting region”.
Claim 27 contains the trademark/trade name Velcro®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “hook and loop fastener” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 10-15, 16-19, 20, 22-25, and 26-27, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20120097495 A1).
	
	Regarding Claim 1, Moore teaches a system (Fig. 6) comprising:
 A handbag (600) comprising an exterior surface (601). (Fig. 6; [0092])
The exterior surface (601) including an interchangeable-component-accepting region (region (650) in Modified Figure 6 below) adapted for acceptance of an interchangeable component (604). (Fig. 6; [0092])
The interchangeable-component-accepting region (region (650) in Modified Figure 6 below) including a first half of an attachment mechanism (670 in Modified Figure 6 below) adapted for cooperation with a corresponding second half of the attachment mechanism (680 in Modified Figure 6 below), and the second half of the attachment mechanism (680 in Modified Figure 6 below) being coupled to an exterior edge (periphery (660) in Modified Figure 6 below) of the interchangeable component (604). (Wherein Moore describes the “fastening members having a mating design which are positioned around the periphery of the removable and optionally reversible art panel (604)”. (Fig. 6; [0092])
The interchangeable component (604) comprising a piece of material with the exterior edge (periphery (660) in Modified Figure 6 below). (Fig. 6; [0092]-[0093])
The piece of material (604) being sized and shaped to be accepted into the interchangeable-component- accepting region (region (650) in Modified Figure 6 below) and attached thereto via cooperation between the first (670 in Modified Figure 6 below) and second (680 in Modified Figure 6 below) portions of the attachment mechanism (605). (Wherein Moore describes the “fastening members having a mating design which are positioned around the periphery of the removable and optionally reversible art panel (604)”. (Fig. 6; [0092])


   


    PNG
    media_image1.png
    604
    588
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    28
    155
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    26
    38
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    21
    34
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    24
    36
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    22
    34
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    24
    40
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image15.png
    27
    30
    media_image15.png
    Greyscale

[AltContent: connector][AltContent: arrow]
	








	Regarding Claim 2, Moore further teaches a system (600), wherein the attachment mechanism is a zipper (605). (Fig. 6; [0092])

	Regarding Claim 3, Moore further teaches a system (600), wherein the interchangeable component (604) includes an embellishment. (Wherein Moore teaches the panel (604) may be painted by the owner or a machine.) (Fig. 6; [0095])

	Regarding Claim 4, Moore teaches an interchangeable component (604) that attaches to an interchangeable-component-accepting region (region (650) in Modified Figure 6 above), that forms a pocket (P1 in Modified Figure 6 above) with the exterior surface (601) of the handbag (600). (Wherein the detachable component connecting to the bag along the periphery of three sides would form a pocket). (Fig. 6, [0092])

	Regarding Claim 6, Moore further teaches a system (600), wherein the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) is configured to be completely covered (as seen by assembly lines in Fig. 6) by the interchangeable component (604) when the second half of the attachment mechanism (680 in Modified Figure 6 above) is coupled to the first half of the attachment mechanism (670 in Modified Figure 6 above). (Fig. 6; [0092])

	Regarding Claim 7, Moore further teaches a system (600), wherein the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) is sized and shaped to be entirely covered by the interchangeable component (604) when the first half (670 in Modified Figure 6 above) and the second half of the attachment mechanism (680 in Modified Figure 6 above) are engaged with one another (as a zipper (605)) thereby coupling the interchangeable component (604) to the handbag (600). (Wherein Moore describes the “fastening members having a mating design which are positioned around the periphery of the removable and optionally reversible art panel (604)”. (Fig. 6; [0092])

	Regarding Claim 8, Moore further teaches a system (600), wherein the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) is sized and shaped (as seen by assembly lines in Fig. 6) so that the first (670 in Modified Figure 6 above) and second (680 in Modified Figure 6 above) portions of the attachment mechanism (605) cooperate to couple a portion, but not the entirety, of an exterior edge (periphery (660) in Modified Figure 6 above) of the interchangeable component (604) to the exterior surface (601). (Wherein it can be seen in Fig. 6 (denoted as gap (690) in modified Figure 6 above) that the engagement portion of the exterior surface (601) does not cover the full periphery ((660) in Modified Figure 6 above) of the interchangeable component (604)). (Fig. 6; [0092])

	Regarding Claim 9,  Moore teaches a portion of the edge (periphery (660) in Modified Figure 6 above) of the interchangeable component (604) is not coupled (690 in Modified Figure 6 above) to the second half of the attachment mechanism (680 in Modified Figure 6 above), thereby forming a pocket (P1 in Modified Figure 6 above) on the exterior surface (601). (Wherein the detachable component connecting to the bag along the periphery of three sides would form a pocket).  (Fig. 6; [0092])

	Regarding Claim 10, Moore further teaches a system (600), wherein the exterior surface (601) includes a plurality of interchangeable-component-accepting regions (wherein Moore teaches “two or more removable and optionally reversible art panels (604) being attached to the front section (601) of the satchel (600)”). ([0092])

	Regarding Claim 11, Moore further teaches a system (600), wherein the interchangeable component (604) may be removed (wherein Moore teaches a zipper (605)) from the interchangeable-component-accepting region (region (650) in Modified Figure 6 above) when the second portion of the attachment mechanism (680 in Modified Figure 6 above) is disengaged (wherein Moore teaches a zipper (605)) from the first portion of the attachment mechanism (670 in Modified Figure 6 above). (Fig. 6; [0092])

Regarding Claim 12, Moore teaches a handbag (600) comprising;
An exterior surface (601) including an interchangeable-component-accepting region (region (650) in Modified Figure 6 above) adapted for acceptance of an interchangeable component (604). (Fig. 6; [0092])
The interchangeable-component-accepting region (region (650) in Modified Figure 6 above) including a first half of an attachment mechanism (670 in Modified Figure 6 above) adapted for cooperation with a corresponding second half of the attachment mechanism (680 in Modified Figure 6 above). (Fig. 6; [0092])
The second half of the attachment mechanism (680 in Modified Figure 6 above) being coupled to the interchangeable component (604). (Fig. 6; [0092])

	Regarding Claim 13, Moore further teaches a system (600), wherein the attachment mechanism is a zipper (605). (Fig. 6; [0092])

Regarding Claim 14, 3 Moore further teaches a handbag (600), wherein the interchangeable component (604) includes an embellishment. (Wherein Moore teaches the panel (604) may be painted by the owner or a machine.) (Fig. 6; [0095])

	Regarding Claim 15, Moore teaches an interchangeable component (604) that attaches to an interchangeable-component-accepting region (region (650) in Modified Figure 6 above) forms a pocket (P1 in Modified Figure 6 above) with the exterior surface (601) of the handbag (600). (Wherein the detachable component connecting to the bag along the periphery of three sides would form a pocket). (Fig. 6, [0092])

	Regarding Claim 16, Moore further teaches a handbag (600), wherein the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) is configured to be completely covered (as seen by assembly lines in Fig. 6) by the interchangeable component (604) when the second half of the attachment mechanism (680 in Modified Figure 6 above) is coupled to the first half of the attachment mechanism (670 in Modified Figure 6 above). (Fig. 6; [0092])

	Regarding Claim 17, Moore further teaches a handbag (600), wherein the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) is sized and shaped to be entirely covered by the interchangeable component (604) when the first half (670 in Modified Figure 6 above) and the second half of the attachment mechanism (680 in Modified Figure 6 above) are engaged with one another (as a zipper (605)) thereby coupling the interchangeable component (604) to the handbag (600). (Wherein Moore describes the “fastening members having a mating design which are positioned around the periphery of the removable and optionally reversible art panel (604)”. (Fig. 6; [0092])

	Regarding Claim 18, Moore further teaches a handbag (600), wherein the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) is sized and shaped (as seen by assembly lines in Fig. 6) so that the first (670 in Modified Figure 6 above) and second (680 in Modified Figure 6 above) portions of the attachment mechanism (605) cooperate to couple a portion, but not the entirety, of an exterior edge (periphery (660) in Modified Figure 6 above)  of the interchangeable component (604) to the exterior surface (601). (Wherein it can be seen in Fig. 6 (denoted as gap (690) in modified Figure 6 above) that the engagement portion of the exterior surface (601) does not cover the full periphery ((660) in Modified Figure 6 above) of the interchangeable component (604)). (Fig. 6; [0092])

	Regarding Claim 19, Moore teaches a portion of the edge (periphery (660) in Modified Figure 6 above) of the interchangeable component (604) is not coupled (690 in Modified Figure 6 above) to the second half of the attachment mechanism (680 in Modified Figure 6 above), thereby forming a pocket (P1 in Modified Figure 6 above) on the exterior surface (601). (Wherein the detachable component connecting to the bag along the periphery of three sides would form a pocket).  (Fig. 6; [0092])

	Regarding Claim 20, Moore further teaches a handbag (600), wherein the exterior surface (601) includes a plurality of interchangeable-component-accepting regions (wherein Moore teaches “two or more removable and optionally reversible art panels (604) being attached to the front section (601) of the satchel (600)”). ([0092])

	Regarding Claim 22, Moore teaches an interchangeable component (604) comprising; 
A piece of material having an exterior edge (periphery (660) in Modified Figure 6 above). (Fig. 6; [0092])
The piece of material being sized and shaped to be accepted into an interchangeable-component-accepting region (region (650) in Modified Figure 6 above) of a handbag via cooperation (wherein Moore teaches a zipper (605) between a first portion of an attachment mechanism (670 in Modified Figure 6 above) positioned within the interchangeable- component-accepting region (region (650) in Modified Figure 6 above) and a second portion of the attachment mechanism (680 in Modified Figure 6 above) positioned along a portion of an exterior edge (periphery (660) in Modified Figure 6 above)  of the interchangeable component (604). (Fig. 6; [0092])

	Regarding Claim 23, Moore teaches an interchangeable component (604), wherein the attachment mechanism is a zipper (605). (Fig. 6; [0092])

	Regarding Claim 24, Moore teaches an interchangeable component (604), wherein the interchangeable component (604) includes an embellishment. (Wherein Moore teaches the panel (604) may be painted by the owner or a machine.) (Fig. 6; [0095])

	Regarding Claim 25, Moore teaches an interchangeable component (604) that attaches to an interchangeable-component-accepting region (region (650) in Modified Figure 6 above) forms a pocket (P1 in Modified Figure 6 above) with the exterior surface (601) of the handbag (600). (Wherein the detachable component connecting to the bag along the periphery of three sides would form a pocket). (Fig. 6, [0092]). (Fig. 6, [0092])

	Regarding Claim 26, Moore teaches an interchangeable component (604), wherein the interchangeable component completely covers the interchangeable-component- accepting region (region (650) in Modified Figure 6 above)  when the second half of the attachment mechanism (680 in Modified Figure 6 above) is coupled to the first half of the attachment mechanism (670 in Modified Figure 6 above). (Fig. 6; [0092])

	Regarding Claim 27, Moore teaches an interchangeable component (604), wherein the first (670 in Modified Figure 6 above) and second portions of the attachment mechanism (680 in Modified Figure 6 above)  comprise at least one of a zipper (605), a magnet, a snap, a button, a ring, a hook, or hook and loop. (Fig. 6; [0092])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
	
Claims 5 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20120097495 A1), and in view of Kraut (US 2080453 A).

Regarding Claim 5, Moore teaches all of the elements of the invention described in claim 1 above except; wherein attachment of the interchangeable component to the interchangeable-component-accepting region forms at least one of a flap or a fold with the exterior surface of the handbag.
	Wherein Moore teaches an interchangeable component (604) that attaches to an interchangeable-component-accepting region (region (650) in Modified Figure 6 above). (Fig. 6, [0092])
	Kraut further teaches wherein attachment of the interchangeable component (11) to the interchangeable-component-accepting region (13) forms at least one of a flap (11) or a fold (11) with the exterior surface of the handbag (10). (Figs. 1-8; Col. 2, Lines 8-19)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the interchangeable component that attaches to an interchangeable-component-accepting region as taught by Moore above, and provide for the interchangeable component being forming a flap with an exterior surface as taught by Kraut. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to combine these elements in order to provide an interchangeable component that creates a flap or fold between the handbag and interchangeable component to provide the user with the ability to alter the aesthetic of the hand bag.

Regarding Claim 21, Moore teaches all of the elements of the invention described in claim 12 above except; wherein attachment of the interchangeable component to the interchangeable-component-accepting region forms at least one of a flap or a fold with the exterior surface of the handbag.
	Wherein Moore teaches an interchangeable component (604) that attaches to an interchangeable-component-accepting region (region (650) in Modified Figure 6 above). (Fig. 6, [0092])
	Kraut further teaches wherein attachment of the interchangeable component (11) to the interchangeable-component-accepting region (13) forms at least one of a flap (11) or a fold (11) with the exterior surface of the handbag (10). (Figs. 1-8; Col. 2, Lines 8-19)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the interchangeable component that attaches to an interchangeable-component-accepting region as taught by Moore above, and provide for the interchangeable component being forming a flap with an exterior surface as taught by Kraut. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute these elements in order to provide an interchangeable component that creates a flap or fold between the handbag and interchangeable component to provide the user with the ability to alter the aesthetic of the hand bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pace et al. (US 7789114 B2), teaches an interchangeable handbag carry system which incorporates a zipper attaching the components at a peripheral edge.
Zauderer (US 20070137959 A1), teaches convertible luggage which incorporates a zipper attaching  at a peripheral edge.
Teicher et al. (US 20050067246 A1), teaches a carrying case with selectively mountable decorations.
Wilson (US 20120241059 A1), teaches a hand bag with an inter-changeable decorative panels system.
Stupski (US 20100252152 A1), teaches an interchangeable/convertible hand bag system which incorporates a plurality of interchangeable components.
Cook (US 20080169164 A1), teaches a hand bag with interchangeable decorative elements.
Buttner (US 20070221136 A1), teaches a hand bag with an interchangeable cover belt.
Huston et al. (US 5809576 A), teaches an attachable pocket.
Eyster (US 3840901 A), teaches an attachable pocket.
Dobell (US 3438062 A), teaches an interchangeable pocket.
Kopel (US 5649581 A), teaches a purse with a reversible exterior flap.
Byers et al. (US 5503204 A), teaches an interchangeable flap handbag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733